Citation Nr: 0503466
Decision Date: 02/10/05	Archive Date: 04/27/05

DOCKET NO. 99-04 141A                       DATE FEB 10 2005

On appeal from the decision of the Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUES

1. Entitlement to service connection for a heart disability.

2. Entitlement to service connection for migraine headaches.

3. Entitlement to service connection for a chronic condition of the hands.

4. Entitlement to service connection for a sinus disease.

5. Entitlement to a higher evaluation for peripheral neuropathy of the right lower extremity, currently evaluated as 10 percent disabling.

6. Entitlement to a higher evaluation for peripheral neuropathy of the left lower extremity, currently evaluated as 10 percent disabling.


6. Entitlement to a higher evaluation for a low back disability with a herniated nucleus pulposus, currently evaluated as 40 percent disabling.

7. Entitlement to a compensable evaluation for impotence.

8. Entitlement to a higher evaluation for post-traumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.

9. Entitlement to a higher evaluation for diabetes mellitus, currently rated as 20 percent disabling.

REPRESENTATION

Appellant represented by: North Carolina Division of Veterans Affairs

ATTORNEY FOR THE BOARD

K. Parakkal, Counsel

FINDINGS OF FACT

1. The veteran in this case served on active duty from June 1969 to March 1971.

2. On January 10, 2005, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.

- 2


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant (or his or her representative) have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2004). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2004). The appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal is dismissed.

JACQUELINE E.. MONROE
Veterans Law Judge, Board of Veterans' Appeals

- 3 
- 
- 

